Title: From Benjamin Franklin to Vergennes, 20 November 1781
From: Franklin, Benjamin
To: Vergennes, Charles Gravier, comte de


Sir,
Passy, Novr. 20. 1781.
Your very obliging Letter communicating the News of the important Victory at York, gave me infinite Pleasure. The very powerful Aid afforded by his Majesty to America this Year, has rivetted the Affections of that People, and the Success has made Millions happy. Indeed the King appears to me from this and another late Event, to be le plus grand Faiseur d’heureux that this World affords. May God prosper him, his Family & Nation to the End of Time!
I am, with Respect, Sir, Your Excellency’s most obedient & most humble Servant.
B Franklin
His Exy. the Count de Vergennes
 
Endorsed: M. De R.
